Citation Nr: 1609748	
Decision Date: 03/10/16    Archive Date: 03/22/16

DOCKET NO.  06-03 750A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a heart condition other than coronary artery disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to February 1969, including service in the Republic of Vietnam.

This matter comes before the Board of Veteran's Appeals (Board) from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office and Insurance Center in Philadelphia, Pennsylvania, that denied entitlement to service connection for a heart condition.  The Veteran filed a notice of disagreement dated in April 2005 and the RO issued a statement of the case dated in May 2007.  The Veteran submitted a substantive appeal in June 2007.

The matter was remanded by the Board in February 2008.

In May 2015, service-connected was granted for coronary artery disease.

The RO denied a claim for service connection for cardiomyopathy in an unappealed August 1998 rating decision.  VA has since added ischemic heart disease to the list of diseases presumptively service connected for veterans exposed to herbicide agents in Vietnam.  38 C.F.R. § 3.307(e) (2015).  This change created a new basis of entitlement to service connection, and new and material evidence is not required to reopen the claim.  Pelegrini v. Nicholson, 18 Vet. App. 112 (2004)

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDING OF FACT

All of the Veteran's current heart diseases are forms of ischemic heart disease presumed to be the result of herbicide exposure during his service in Vietnam.


CONCLUSION OF LAW

The criteria for service connection for all of the Veteran's current heart diseases are met.  38 U.S.C.A. §§ 1110, 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has been afforded several VA examinations in connection with his claim of entitlement to service connection for a heart condition.  The Veteran's service treatment records do not indicate any heart condition during military service.  

The Veteran underwent VA hospitalization in April 1998, after complaining of shortness of breath.  The final diagnoses were dilated cardiomyopathy, global hypoknesis with low ejection fraction and hypercholesteroelia.  It was noted that he had no significant previous history.

A July 2010, VA examination and addendum indicate that the Veteran had cardiomyopathy and congetive heart failure (CHF) that were diagnosed in 1998.  There was no diagnosis of IHD and the cardiomyopathy and CHF were found to be unrelated to the Veteran's service-connected diabetes mellitus.  

In addition, a September 2012 examination in connection for diabetes mellitus, the Veteran was noted to have been diagnosed with non-ischemic cardiomyopathy in 1998.  The left ventricular ejection fraction was 64 percent, but had been normal in 2010.  The examiner did not explain the basis for finding the cardiomyopathy to be non-ischemic.

In May 2015, the Veteran underwent a VA heart examination.  His heart diseases were diagnosed as coronary artery disease; and percutaneous coronary intervention.  The examiner opined that these were both ischemic heart diseases.  

Because the Veteran served in Vietnam he is presumed to have been exposed to herbicides.  38 U.S.C.A. § 1116(a)(1)(A).  Ishcemic hert disease becoming manifest in veterans with such Vietnam service is presumed to be service connected on the basis of herbicide exposure.  38 U.S.C.A. § 1116(a); 38 C.F.R. § 3.307(e). 

The most recent VA examination includes an opinion finding all of the Veteran's current heart diseases to be ischemic.  There is also a description of the cardiomyopathy identified during the appeal period as non-ischemic.  There is no explanation for this opinion, other than that it was offered at a time before ischemic heart disease was identified.  There are ischemic forms of cardiomyopathy.  Mayo Clinic Staff, Cardiomypathy (Mar. 17, 2015); www.mayoclinic.org/diseases-conditions/cardiomyopathy/basics


ORDER

Serviceconnection for a heart condition other than coronary artery disease is granted.




_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


